Per Curiam,
The assignments of error are based on an excerpt from the charge, and on the answers to the defendant’s first and third points. The excerpt must be considered in connection with other parts of the charge relating to the claims of the parties and the evidence applicable to thexn. So considered we regard the excerpt as unobjectionable. The answers to the defendant’s points are in harmony with the charge^ and we cannot find in either o£ them any cause for reversing the judgment. The assignments are overruled.
Judgment affirmed.